DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 March 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 10, 12-16, 22-24, 31, 32, and 37-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for use , does not reasonably provide enablement for use of a steerable catheter.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The disclosed “steerable catheter” is described in the disclosure as “The wire may also be a steerable catheter”. In the art, a wire is a solid component while a catheter is hollow. The disclosure provides no written description of how a wire can be a catheter, and the state of the prior art directly contradicts this; no direction is provided as to how to make a wire into a catheter (or a catheter into a wire). As such, one of ordinary skill in the art would not be enabled to make or use the invention as claimed with a steerable catheter which is a wire without undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 10, 12-16, 22-24, 31, 32, and 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “catheter” in claim 1 is used by the claim to mean “wire,” while the accepted meaning is “a hollow elongated body.” The term is indefinite because the specification does not clearly redefine the term. Rather, the specification is entirely unclear whether the delivery device should be a wire or a catheter, as a catheter is not a wire, contrary to what is set forth in the disclosure. 
Catheter
A hollow flexible tube for insertion into a body cavity, duct, or vessel to allow the passage of fluids or distend a passageway. Its uses include the drainage of urine from the bladder through the urethra or insertion through a blood vessel into the heart for diagnostic purposes. (https://www.ahdictionary.com/word/search.html?q=catheter)
a tubular medical device for insertion into canals, vessels, passageways, or body cavities usually to permit injection or withdrawal of fluids or to keep a passage open (https://www.merriam-webster.com/dictionary/catheter)
A flexible tube inserted through a narrow opening into a body cavity (https://www.lexico.com/en/definition/catheter)
Wire
metal in the form of a usually very flexible thread or slender rod; a thread or rod of such material (https://www.merriam-webster.com/dictionary/wire)
Metal drawn out into the form of a thin flexible thread or rod. (https://www.lexico.com/en/definition/wire)
Metal that has been drawn out into a strand or rod, used chiefly for structural support, as in concrete, and for conducting electricity, when it is usually insulated with a rubber or plastic cladding: bought some wire at the hardware store; A strand or rod of such material, or a cable made of such strands twisted together. (https://www.ahdictionary.com/word/search.html?q=wire)

It is entirely unclear if the intended component is a wire or a catheter.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5, 10, 15, 22-24, 32, 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irazoqui et al. [US 2009/0069648 A1] in view of Alvarez (EP 2517619; see also US 2012/0302861) and De Juan (US 2007/0191863).

Regarding claim 1, Irazoqui discloses an implantable physiological measurement device comprising: 
a sensing module configured to output a signal representative of intraocular pressure in the anterior chamber of a patient’s eye (para. 0049, Figure 1 see pressure sensor 12 configured to measure intraocular pressure); 
an antenna configured to wirelessly communicate intraocular pressure measurements to an external device (para. 0049, Figure 1 see wireless transceiver 14 which communicates the sensed pressure to external device 20); 
a battery configured to supply operating power to the device (para. [0015]); and
a housing configured to house the sensing module, the antenna, and the battery, the housing being sized and shaped to be at least partially implanted in the supraciliary/suprachoroidal space of the patient's eye (Abstract, para. 0049, 0055, Figure 1 see intraocular pressure sensor implant package 10 which is configured to be disposed in the suprachoroidal space of a patient’s eye, where the package houses the sensor, antenna, and battery per paragraphs [0049], [0053], [0055]-[0056], [0062])
It is understood that the antenna of integrated chip 16 (described in para. 0055) is part of the transceiver circuit 14 described in para. 0049 used to transmit sensor measurements to external device 20.  
Irazoqui discloses that the device may be generally rectangular (paragraph [0052]), but fails to explicitly state sensor implant package 10 having an elongate shape such that the sensing module is in a first end of the housing and residing in the anterior chamber of the patient’s eye while the opposite second end is in the supraciliary/suprachoridal space and has exterior surface ridges. Alvarez teaches an implantable physiological measurement device comprising a sensing module (elements 410 or 510 ) and an antenna and power supply 

    PNG
    media_image1.png
    450
    491
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the sensor of Irazoqui in an elongate shape extending into the anterior space, as taught by Alvarez, in order to minimize the profile of the sensing end of the implant. 
Irazoqui and Alvarez do not disclose that the device is configured to be delivered via a steerable catheter extending beyond the second end of the elongate housing. De Juan teaches 

Regarding claim 5, Alvarez further teaches the sensing module being additionally configured to output a signal representative of glucose concentration in the aqueous humor of the eye (paragraph [0092]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Irazoqui, as modified above, and additionally included a glucose sensor, as further taught by Alvarez, in order to provide additional information about the patient’s condition.
Regarding claim 10, the combination teaches all of the claim limitations, as applied to claim 1 above.  Irazoqui further discloses a measurement storage device that is configured to store measurements of the intraocular pressure from the sensing module [para. 0016, 0049, 0078]. 

Regarding claim 22, the combination teaches all of the claim limitations, as applied to claim 1 above.  Irazoqui further discloses one or more components of the device are provided on a carrier member located within the housing [para. 0049, 0052; Figures 1 and 3].  The combination teaches the housing having an elongate shape (see rejection of claim 1). 
Regarding claim 23, the combination teaches all of the claim limitations, as applied to claim 22 above.  Irazoqui further discloses the carrier member is flexible [para. 0052 where the entire device (including the carrier member positioned within the implant) is bent which means the device has a degree of flexibility in order to conform to the curvature of the patient's eye].  
Regarding claim 24, the combination teaches all of the claim limitations, as applied to claim 23 above.  Irazoqui further discloses the carrier member comprises a circuit board [para. 0049 see integrated circuit 16]. 
Regarding claim 32, Alvarez further teaches a method of using the device of claim 1, the method comprising inserting the device into a human eye such that one end resides in the anterior chamber of the eye and the other end of the housing is at least partially provided in the suprachoroidal space of the eye (paragraph [0074]; figure 2).
Regarding claim 37, the combination teaches all of the claim limitations, as applied to claim 1 above.  Irazoqui further discloses the device comprises an anchor to maintain the position of the device [para. 0049 where the silicone rubber ring 18 of the implant device 10 can be interpreted as an anchor which holds the sensor components in place]. As modified to 
Regarding claim 38, Alvarez does not specify the sizing in all three dimensions of the elongate body (tables 2 and 3); however, the location of “width” is dependent upon the orientation of the viewer, such that “width” can be considered the unspecified dimension. Given the thickness/width of the porous section can be about 0.2 mm and when observed in figure 7 the “width” of the elongate body appears comparable in size or smaller, the width would thus be 0.6mm or less. 

    PNG
    media_image2.png
    257
    441
    media_image2.png
    Greyscale




Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irazoqui, as modified and applied above, and further in view of Reich (US 2005/0020962).
Irazoqui discloses the sensing being performed “continuously” (paragraph [0007], [0017]), but does not specify a particular frequency. Reich teaches pressure sensors measuring 5-10 samples per second (paragraph [0065]), which would result in sensing being performed at least every hour, at least every 15 minutes, and at least every minute. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the continuous monitoring of Irazoqui as modified with the high sample rate as taught by Reich in order to provide closer monitoring of the patient.  

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irazoqui, as modified and applied above, and further in view of Alt (US 2005/0137480).
Irazoqui teaches a battery but does not specify its output; Alt teaches an implantable device with a battery having a power output of at least 10 µW (paragraph [0058]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Irazoqui, as modified, with the battery having a power output of at least 10 µW, as taught by Alt, in order to allow for a small, compact design and efficient power consumption.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Irazoqui, as modified and applied above, and further in view of Silvestrini’981 (US 2010/0137981).
Regarding claim 31, Alvarez further teaches similar devices operating in conjunction with drug delivery (paragraph [0008]), but does not explicitly call for inclusion of a drug repository. Silvestrini’981 teaches a device located in the supraciliary/suprachoroidal space which includes a drug repository (paragraph [0075]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Irazoqui and Alvarez with a drug repository, as taught by Silvestrini’981, in order to control tissue response and/or provide disease treatment (paragraph [0075]).

Response to Arguments
The rejection under 112a directed to annular surface ridges has been withdrawn in light of the amendments to the claims. 
The remainder of Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues only that the previously applied art does not disclose the newly presented limitation directed to delivery of the device; these new limitations are rejected in view of De Juan, as set forth above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791